George, J.
1. An assignment of error complaining that the court erred in admitting in evidence the report of proeessioners, accompanied by the surveyor’s plat, is incomplete and will not be considered by this court, where the report of the proeessioners is not set forth either literally or in substance in the bill of exceptions or attached as an exhibit, though the evidence to which the plaintiff in error objected is set out in the brief of evidence.
2. Under the pleadings and the evidence the court did not abuse his discretion in refusing an interlocutory injunction.

Judgment affirmed.


All the Justices concur.